United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 13-3010
                         ___________________________

                              Kevin Terrance Hannon

                        lllllllllllllllllllll Plaintiff - Appellant

                                            v.

             Kathryn Reid, sued in her individual and official capacity

                       lllllllllllllllllllll Defendant - Appellee
                                      ____________

                     Appeal from United States District Court
                    for the District of Minnesota - Minneapolis
                                   ____________

                            Submitted: January 31, 2014
                              Filed: January 31, 2014
                                  [Unpublished]
                                  ____________

Before BENTON, BOWMAN, and SHEPHERD, Circuit Judges.
                         ____________

PER CURIAM.

      Kevin Terrance Hannon appeals the district court’s1 dismissal with prejudice
of his 42 U.S.C. § 1983 complaint as a sanction for his failure to comply with

      1
      The Honorable Patrick J. Schiltz, United States District Judge for the District
of Minnesota, adopting the report and recommendations of the Honorable Arthur J.
Boylan, United States Magistrate Judge for the District of Minnesota.
discovery orders, pursuant to Fed. R. Civ. P. 37(b)(2)(A). After carefully reviewing
the record, the parties’ briefs, and the applicable law, this court holds that the district
court did not clearly err when it found that Hannon willfully violated the discovery
orders, thereby prejudicing the defendant, and did not abuse its discretion when it
imposed the sanction of dismissal. See Keefer v. Provident Life & Accident Ins. Co.,
238 F.3d 937, 940-41 (8th Cir. 2000) (dismissal with prejudice may be imposed only
if plaintiff willfully violated discovery order and prejudiced defendant; appellate
court reviews district court’s discovery sanctions for abuse of discretion and closely
scrutinizes sanction of dismissal); Rodgers v. Curators of the Univ. of Mo., 135 F.3d
1216, 1219-20 (8th Cir. 1998) (district court’s determination that party willfully
disregarded court orders is factual finding reviewed for clear error).

       Hannon also filed an appellate motion for a protective order, which is denied.

       The judgment of the district court is affirmed. See 8th Cir. R. 47B.
                      ______________________________




                                           -2-